Citation Nr: 0530068	
Decision Date: 11/09/05    Archive Date: 11/30/05	

DOCKET NO.  99-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1971 
to February 1974, and from August 1974 to September 1977.  

A review of the evidence of record discloses that in a 
decision dated in June 2001, the Board of Veterans' Appeals 
(Board) determined that the veteran had submitted sufficient 
new and material evidence to reopen a claim of entitlement to 
service connection for a chronic acquired psychiatric 
disability, to include anxiety neurosis, depressive neurosis, 
and schizophrenia.  The case was then remanded for further 
development.  It was noted the veteran had also raised the 
additional issue of his entitlement to service connection for 
PTSD based upon personal assault.  That issue was also 
referred to the RO for appropriate development and 
adjudication.  Development has taken place and the case has 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained who is responsible for 
submitting such evidence, and developed the evidence 
necessary for an equitable disposition of the claims.  

2.  The medical evidence does not establish that the veteran 
has PTSD associated with sexual assaults during military 
service.  

3.  Any current psychiatric disorder other than PTSD is not 
attributable to the veteran's periods of active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2005).  

2.  A chronic acquired psychiatric disability other than PTSD 
was not incurred in or aggravated by active service, nor may 
schizophrenia be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA is codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
eliminated the former statutory requirement that a claim be 
well grounded.  The VCAA also includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Although the 
claim for service connection for a chronic acquired 
psychiatric disorder other than PTSD was received before 
November 9, 2000, the VCAA is still applicable since the 
claim has not been finally adjudicated.  

In the instant case, VA has furnished the veteran a statement 
of the case and supplemental statements of the case dated 
through November 2004 which cited the applicable law and 
regulations and explained the basis for the RO's adjudication 
of the claims.  The supplemental statement of the case issued 
in 2004 set forth the text of the regulations promulgated 
under the VCAA.  The evidentiary requirements for an award of 
PTSD, including the provisions relating to claims based on 
sexual assault were also provided by the RO.  

The Board notes the case has been in appeal status for 
several years now.  The veteran has had ample opportunity to 
submit evidence and argument in support of his claim.  He 
clearly has had "meaningful opportunity" to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 102 (2005).  The case was before the 
Board in June 2001 at which time it was remanded for further 
development.  Also, the veteran was able to provide testimony 
before the undersigned member of the Board in May 2001 and a 
transcript of the proceedings is of record.  The veteran has 
been accorded examinations with opinions as to the etiology 
of any psychiatric disorders and the Board does not find any 
useful purpose would be served by any further evidentiary 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation or preexisting 
injuries suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during such service.  38 C.F.R. § 3.303(d).  

If schizophrenia is manifested to a degree of 10 percent or 
more within one year after separation from service, the 
disorder may be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each of the issues shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service Connection for PTSD

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred and (3) a link, established by medical evidence, 
between current symptoms and the inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with his circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident...evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
the sources.  Examples of behavior changes that may cause 
credible evidence of the stressor include, but are not 
limited to:  A request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) cited 
special evidentiary procedures for PTSD claims based on 
personal assault contained in VA Adjudication Procedures 
Manual M21-1 Part III, Paragraph 5.14(c).  In personal 
assault cases, more specific requirements are established 
regarding the development of "alternative sources" of 
information because service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
Adjudication Procedures Manual M21-1, Part III, Paragraph 
5.14(c)(5).  

When the record shows a diversion in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e. g., Eddy 
v. Brown, 9 Vet. App. 52 (1996);  Meyer v. Brown, 
9 Vet. App. 425 (1996).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

In this case, the veteran's claim for service connection for 
PTSD is based on sexual assaults he reportedly experienced 
while in service.  

A review of the veteran's service records includes a report 
of psychiatric evaluation accorded him in November 1977.  It 
was reported that the veteran had jumped out of a second 
story window in July 1977 and sustained multiple injuries of 
the leg and ankle.  He did not recall jumping, but did recall 
being scared and experiencing illusions and hallucinations.  
His fear reportedly stemmed from a sexual assault he 
sustained three weeks prior to the event.  During the evening 
of the injury, he had been drinking and had somehow become 
convinced that his attackers were again after him.  During 
the evaluation he admitted that the cause of his depression 
was related to harassment in his unit because of his 
bisexuality.  He said he had been anxious and depressed since 
the time of the sexual assault.  He was afraid that further 
assaults would occur.  

In November 1977 a service department psychiatrist stated 
that the veteran showed no evidence of psychosis during the 
evaluation period, which was reported as taking place during 
August 1977.  The psychiatrist indicated that given the 
significant stress following the sexual assault and given the 
veteran's "basically hysterical personality," he recommended 
administrative separation from service.  

At the time of separation from service, the veteran's 
complaints included frequent trouble sleeping, depression and 
excessive worry, loss of memory and amnesia, and nervous 
trouble.  At the time of service separation in August 1977, 
he was given a diagnosis of chronic depression.  He was 
administratively separated under other than honorable 
conditions due to unsuitability.  The record reflects that in 
the years following discharge, the Department of the Army 
Discharge Review Board upgraded the character of his 
discharge.  

The post service medical evidence shows continuing treatment 
and evaluation for psychiatric symptomatology.  Varying 
psychiatric diagnoses are of record.  

The post service medical evidence includes the report of a 
special psychological evaluation accorded the veteran by VA 
in August 2002.  The veteran was administered a lengthy 
personality questionnaire to which his response pattern was 
strongly indicative of an attempt to exaggerate the 
psychopathology.  The examining psychologist believed the 
test results cast doubt on the magnitude of the veteran's 
reports of psychiatric symptom disturbance.  While the 
veteran reported symptoms consistent with a diagnosis of 
PTSD, "the veracity and magnitude of this symptom 
presentation is simply not credible."  The examiner believed 
there was clear-cut evidence of malingering.  Notation was 
also made of alcohol abuse and a borderline personality 
disorder, with antisocial features such as lying and a 
history of a conduct disorder.  The psychologist stated that 
it was his opinion that "with a reasonable degree of 
scientific certainty, ...the overall pattern of test results is 
strongly indicative of malingering psychiatric and cognitive 
symptoms.  Therefore his recent and current self-report of 
PTSD symptoms or, for that matter, any psychiatric symptoms 
potentially dispositive of a service connection claim for a 
psychiatric disability has no credibility whatsoever."  

Additional medical evidence includes the report of a PTSD 
examination accorded the veteran by VA in March 2003.  The 
claims file, to include the report of the aforementioned 
psychological evaluation, was reviewed by the examiner.  It 
was indicated the veteran had "a rich" history of multiple 
psychiatric and medical hospital admissions.  The examiner 
stated that the veteran's exposure to trauma, if one could 
trust his history, was severe and frequent."  An assessment 
of PTSD was "dependent on self-report only."  Reference was 
made to previous testing showing gross discrepancies.  The 
examiner stated that based on the veteran's psychological 
testing and other inconsistencies, she was unable to confirm 
a diagnosis of PTSD or schizophrenia.  

Also of record is the report of a psychosocial evaluation 
accorded the veteran in February 2004 by a psychologist and 
another individual at a local counseling and vocational 
service facility.  It was indicated the veteran had been seen 
there since January 2002 for severe PTSD symptoms.  The 
veteran was given a diagnosis of PTSD.  The individual stated 
the veteran was exposed to a traumatic event in service and 
that he was confronted with an event that involved actual 
threatened death or serious injury to himself and his 
response involved intense fear, helplessness, or horror.  

Based on a longitudinal review of the evidence of record, the 
Board is aware that the veteran has been given a diagnosis of 
PTSD that has been related to reported sexual assault in 
service.  However, not just one, but two VA mental health 
professionals have strongly questioned the veteran's 
credibility and expressed the opinion that the veteran does 
not have PTSD.  The undersigned is persuaded by their 
opinions, especially since they had access to the veteran's 
entire claims file.  The psychologist who gave the diagnosis 
of PTSD did not have access to the entire record.  Under the 
circumstances, service connection for PTSD is not in order.  

Service Connection for a Chronic Acquired
Psychiatric Disorder Other Than PTSD

The medical evidence of record shows that the veteran has 
been accorded varying psychiatric diagnoses, to include 
schizophrenia, a schizo-affective disorder, dysthymia, 
schizophrenic disorder with paranoid traits, anxiety 
disorder, depression, and chronic undifferentiated 
schizophrenia.  However, as noted elsewhere in this decision, 
there needs to be a medical nexus between any current 
disability and the veteran's active service.  Significant 
portions of the post service medical evidence have been 
discussed above.  They include the report of the August 2002 
psychological examination given the veteran in which he was 
given Axis I diagnoses of malingering, alcohol dependence, 
and anxiolytic abuse.  He was given an Axis II diagnosis of 
borderline personality disorder with antisocial features.  
The psychologist did not attribute a chronic acquired 
psychiatric disorder to the veteran's active service.  

The psychiatric examination accorded the veteran by VA in 
May 2003 resulted in Axis I diagnoses of benzodiazepine 
dependence, in remission, and malingering.  The veteran was 
also given an Axis II diagnosis of Cluster B personality 
disorder, most likely borderline plus antisocial features.  
The physician stated she was not able to confirm a chronic 
acquired psychiatric disorder diagnosis to include PTSD or 
schizophrenia in what she described as a "highly unreliable 
historian."  

The psychosocial evaluation conducted at the private facility 
in February 2004 focused primarily on symptomatology 
associated with PTSD.  

The evidence of record shows no mental health care 
professional has related any current psychiatric disorder 
other than PTSD to the veteran's periods of active duty.  As 
a layperson, he himself is not competent to give a medical 
opinion on the etiology of a psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
the preponderance of the evidence is against the claim for 
service connection for a chronic acquired psychiatric 
disorder other than PTSD, the benefit of the doubt rule does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for a chronic acquired psychiatric 
disability, other than PTSD, is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


